IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                NOS. WR-89,569-01, -02, AND -03


                  EX PARTE DERRICK BRANNON SULLIVAN, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. W13-24555-S (A), W13-24563-S (A), AND W13-25621-S (A)
            IN THE 282ND DISTRICT COURT FROM DALLAS COUNTY


        Per curiam.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). A jury convicted Applicant of three

offenses of indecency with a child by contact, and he was sentenced to incarceration.

        Applicant raises several claims in his habeas applications, including claims of ineffective

assistance of trial counsel. He has alleged facts that, if true, might entitle him to relief. Strickland

v. Washington, 466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App.

1999). There is no response from trial counsel in the habeas record provided to this Court, and there

are no findings from the trial court. In these circumstances, additional facts are needed. As we held
                                                                                                     -2-

in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact.

          The trial court shall order trial counsel to respond to Applicant’s claims of ineffective

assistance by explaining counsel’s representation of Applicant, including applicable strategy and

tactical decisions. To obtain the response, the trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make findings of fact and conclusions of law regarding the claims raised

in the habeas applications. The trial court may also make any other findings of fact and conclusions

of law it deems relevant and appropriate to the disposition of Applicant’s claims for habeas corpus

relief.

          These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: April 3, 2019
Do not publish